     Case 2:20-cv-00366-JAM-KJN Document 19 Filed 08/25/20 Page 1 of 1

 1                                   UNITED STATES DISTRICT COURT
 2                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4   MATTHEW ALCON,                                     No. 2:20-cv-00366-JAM-KJN
 5                      Plaintiff,
 6          v.                                          ORDER
 7   RHOADS, et al.,
 8                      Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On July 22, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

15   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

16   the findings and recommendations.

17          The Court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed July 22, 2020, are ADOPTED IN FULL; and

21          2. All claims against Defendants Lane, Murphy, Voong and Pickett and the due process

22   claims against Defendants Rhoads, Galindo and Kelly are DISMISSED.

23   DATED: August 25, 2020

24                                                  /s/ John A. Mendez________________________
                                                    UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
                                                       1
